Citation Nr: 1111782	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lower back condition was originally denied in May 2004 on the basis that the Veteran was not currently suffering from a chronic lower back condition.  The Veteran did not initiate an appeal of this decision.  

2.  The additional evidence presented since the prior final decision raises a reasonable possibility of substantiating the Veteran's previously denied claim for a lower back condition.


CONCLUSIONS OF LAW

1.  The prior RO decision of May 2004 denying entitlement to service connection for a lower back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lower back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before analyzing the merits of the claim, the Board shall first address VA's duties to notify and assist as proscribed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As an initial matter, in October 2010, the Veteran requested a copy of the transcript from the October 19, 2010 Board hearing.  It is unclear whether or not this copy has been provided to the Veteran.  As explained below, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his claim.  Since the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him not having a copy of the transcript at this time.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  A copy of the transcript will be provided to the Veteran as part of the development requested below.  

The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  As such, an extended discussion of the duties to notify and assist is unnecessary. 

Turning to the merits of the claim, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a lower back condition.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection for this claim.

A review of the procedural history of the Veteran's claim is instructive.  The Veteran first sought service connection for his claimed lower back condition in January 2004.  The RO denied this claim in May 2004 on the bases that there was no evidence that the Veteran was currently suffering from a chronic lower back condition.  The Veteran did not initiate an appeal of this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in February 2006.  In a June 2006 rating decision, the RO concluded that the Veteran had not submitted new and material evidence and thus declined to reopen his claim.  In October 2006 the Veteran filed a claim to reopen.  Significantly, at that time, additional VA outpatient treatment records were associated with the claims file.  Accordingly, although the Veteran file a new claim, as additional evidence was received within one year of the prior June 2006 rating decision, the new evidence had to be considered as part of the prior rating decision.  38 C.F.R. § 3.156(b).  The claim was again denied in February 2007 as the Veteran had not submitted new and material evidence sufficient to reopen his claim.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2008.  The Veteran filed a timely Substantive Appeal in May 2008.  He and his wife then testified before the undersigned Acting Veterans Law Judge in October 2010.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the May 2004 rating decision, the evidence of record consisted of service treatment records, an April 2004 audiological VA examination and statements of the Veteran.  Since the Veteran's previous final denial in May 2004, the new evidence added to the claims file consists of treatment records from VA outpatient clinics and the testimony from the Veteran's October 2010 hearing.  

In that October 2010 hearing, the Veteran and his wife's testimony focused mostly on the duties he performed in service, the injuries that he contends he suffered in service, and the pain that resulted from that work and those injuries.  To the extent that he discussed his current condition, the Veteran stated that he continues to suffer from back pain today, and that he treats his pain with over-the-counter medication.  

The VA outpatient records are ultimately more relevant to the Board's decision.  The Veteran underwent a spine X-ray in May 2006.  The VA radiologist noted that the Veteran had degenerative changes in his cervical spine.  He described these changes as a minor abnormality.  In December 2006, the Veteran sought treatment for his lower back pain.  The record from that visit reflects that the Veteran noted his history of carrying artillery during his active service, a contention that he later repeated in his October 2010 Travel Board hearing.  The VA nurse practitioner who saw the Veteran in that December 2006 appointment did not provide a diagnosis as to the Veteran's lower back condition.  

As stated above, the Veteran's claim was previously denied because the RO found no evidence that the Veteran was currently suffering from a chronic, ratable lower back condition.  Though the new evidence added to the claims folder does not provide a clear diagnosis of his current condition, it nonetheless suggests that the Veteran is currently suffering from some lower back condition.  Specifically, the Board notes that his May 2006 X-ray found that the Veteran had degenerative changes in his spine.  Although this was an x-ray of the cervical spine, it suggests further testing could demonstrate some pathology for the lumbar spine.  The Board also finds it significant that the May 2004 rating decision did not appear to consider any post-service medical evidence concerning the spine, including the evidence of complaints of low back pain and the Veteran's reported history of continuity of symptoms.  As this was not considered in the May 2004 decision, it is new.  These records also indicate persistent or recurrent symptoms which could support a current diagnosis. See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, this would therefore relate to the unestablished element of a current disability which is necessary to substantiate the Veteran's claim. 

Presumed credible, the additional evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a lower back condition is reopened.  


ORDER

The Veteran's claim for service connection for a lower back condition is reopened, and to this extent only, the appeal is granted.  




REMAND

Having reopened the Veteran's claim, the Board must now determine whether service connection is warranted.  As there is not enough evidence to make this determination, the Veteran's claim must be remanded.

As an initial matter, as noted above, the Veteran requested a copy of the transcript from the October 19, 2010 Board hearing.  It is unclear whether or not this copy has been provided to the Veteran.  The RO/AMC should ensure the Veteran receives a copy of this transcript.  

In his October 2010 hearing, the Veteran discussed being injured in a car accident in Germany in 1975.  The Veteran stated that he was treated at a hospital for back pain resulting from this accident, but records from this hospital visit have not been obtained.  Thus, with all necessary assistance from the Veteran, the RO/AMC should attempt to obtain these records.  

Next, though the evidence suggests that the Veteran has a current back condition, it is less than definitive.  In the present case, the Veteran has provided testimony of continuous back pain since service.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

In McLendon v. Nicholson, the CAVC found that VA must provide an examination where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence to make a decision on the claim.  20 Vet. App. 79, 82-83 (2006).  The CAVC noted that competent and credible lay evidence may establish an in-service event or injury and competent and credible lay evidence of continuity of symptoms may meet the low threshold of indicating that a current disability may be associated with military service.  Id.  Accordingly, the clarity of a VA examination is thus required both to determine what (if any) back condition the Veteran currently suffers from and its etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide a copy of the October 2010 Board hearing to the Veteran.

2.  With any necessary assistance from the Veteran, appropriate attempts should be made to obtain copies of the records of the Veteran's treatment at a hospital in Germany in 1975.  The RO/AMC should ask the Veteran to clarify where he received treatment, then the RO/AMC should contact that facility directly in an attempt to obtain these outstanding records.  

3.  The RO/AMC should then obtain any outstanding VA outpatient records and associate these with the Veteran's claims folder.  

4.  After the above requested development has been completed, the Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of his claimed lower back condition.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.

The examiner is then asked to state whether the Veteran currently suffers from a lower back condition.  If the examiner finds that the Veteran is currently suffering from a lower back condition, then the examiner is asked to provide an opinion as to its etiology, stating whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's current disability had its onset in, or is otherwise causally related to his active service, to his claimed in-service car accident, or to any other in-service incidents.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


